Citation Nr: 0303194	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bursitis of the left knee with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent 
for tendonitis of the right knee with degenerative changes.

3.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left ankle injury.

(The issue of entitlement to an initial rating in excess of 
10 percent for lumbosacral strain will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

During the course of this appeal, the initial ratings for the 
veteran's right and left knee disabilities were each 
increased to 10 percent in a December 1999 rating decision 
issued in February 2000.  The veteran has not expressed 
satisfaction with these ratings.  Generally, a veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation and a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).   Therefore, the issues of entitlement 
to initial evaluations in excess of 10 percent for bursitis 
of the left knee with degenerative changes and for tendonitis 
of the right knee with degenerative changes remain on appeal.

The Board contacted the veteran by letter in August 2000 in 
order to clarify whether or not he desired a hearing before 
the Board.  He was notified that he had 30 days to respond to 
the letter and that, if no response was received in that 
time, it would be assumed that he did not desire a hearing.  
The veteran did not respond within the allotted time.  
Therefore, the Board will proceed with consideration of the 
veteran's appeal.

In an October 2000 decision, the Board remanded the issues of 
entitlement to initial ratings in excess of 10 percent for 
bursitis of the left knee with degenerative changes, for 
tendonitis of the right knee with degenerative changes, for 
postoperative residuals of a left ankle injury, and for 
lumbosacral strain to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.

Except for the issues of entitlement to initial ratings in 
excess of 10 percent for bursitis of the left knee with 
degenerative changes, for tendonitis of the right knee with 
degenerative changes, and for the postoperative residuals of 
a left ankle injury, the remaining issue is the subject of 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  After completion of the development, 
the Board will give notice of the development as required by 
Rule of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  Following 
notice of development and review of any response to that 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to an initial rating in excess of 10 
percent for lumbosacral strain.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claims addressed in this 
decision.

2.  The veteran's left knee disorder is manifested by 
bursitis, minimal degenerative changes, tenderness, nearly 
normal range of motion and subjective complaints of pain, 
without evidence of swelling, deformity, recurrent 
subluxation, effusion, or lateral instability.

3.  The veteran's right knee disorder is manifested by 
tendonitis, minimal degenerative changes, tenderness, nearly 
normal range of motion and subjective complaints of pain, 
without evidence of swelling, deformity, recurrent 
subluxation, effusion, or lateral instability.

4.  The veteran's left ankle disability is manifested by mild 
degenerative changes, a mildly antalgic gait on the left, 
limitation of plantar flexion, tenderness, and subjective 
complaints of pain and swelling, which approximates nor more 
than marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bursitis of the left knee with degenerative 
changes have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5257, 5260, 5261 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for tendonitis of the right knee with degenerative 
changes have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2002).

3.  The criteria for an initial rating of 20 percent for 
postoperative residuals of a left ankle injury have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claims that 
are the subject of this decision have been properly developed 
as service and VA medical records and VA examination reports 
dated in March 1997, June 1998, February 1999, and May 2001 
have been associated with the file.

With regard to the RO's compliance with the October 2000 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in a January 2001 letter, ask the 
veteran to furnish the names and addresses of health care 
providers who had treated him for his bilateral knee, left 
ankle and low back disorders and to sign authorizations for 
release of information from non-VA sources so that they could 
be associated with the claims file.  The veteran did not 
respond within the allotted 60 days.  The Board observes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).   Then, the RO was to 
schedule the veteran for another examination in order to 
determine the severity of the veteran's bilateral knee, left 
ankle, and low back disorders.  An examination was performed 
in May 2001 and the report is associated the claims file.  As 
instructed by the Board remand, the examiner reviewed the 
claims file, provided range of motion measurements, with the 
exception of those related to the veteran's low back 
disorder, and discussed the DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995), criteria as delineated in the remand 
instructions.  In May 2002, the RO also readjudicated the 
issues on appeal and issued a supplemental statement of the 
case (SSOC).  Given the foregoing, the Board finds that the 
RO has substantially complied with the Board's October 2000 
remand except for that related to his low back disorder.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service medical records, the various VA examination reports, 
and VA treatment reports, which evaluate the status of the 
veteran's knee and left ankle disabilities, are adequate for 
determining whether higher initial disability ratings, or 
staged ratings, are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for the knees or left ankle.  
In a December 1998 statement of the case (SOC) and subsequent 
SSOCs dated in December 1999 and May 2002, the RO advised the 
veteran of what must be shown for higher ratings.  In an 
October 2002 letter, the veteran was advised of the new duty 
to assist provisions of the VCAA, what VA would do and had 
done, what he should do, and gave him an opportunity to 
supply additional information in support of his claims.  He 
did not respond.  Thus, the Board finds that the VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the veteran's claim.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, a Board remand, and 
an SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In an October 2002 letter, the 
veteran was advised of the rating criteria needed for higher 
ratings and given 30-days to provide any additional comments 
or supporting information.  He did not respond.  Further, all 
of the relevant evidence has been considered.  The veteran 
was also provided the opportunity to present testimony at a 
Board hearing on appeal, but did not indicate that the wanted 
his hearing rescheduled in response to the Board's August 
2000 letter.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development for the issues discussed in this 
decision.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Background

Service medical records reveal a left ankle injury with 
arthroscopic debridement to remove fragments and treatment 
for bilateral knee pain, shoulder pain, low back pain, 
sinusitis, and hypertension.

At a March 1997 VA examination, the veteran complained that, 
since arthroscopic surgery on his left ankle, he had been 
unable to run or jog.  Prolonged standing caused swelling in 
his ankle, which is alleviated with rest and over-the-counter 
analgesics.  The veteran did not recall any specific injury 
that would cause knee pain, but he reported that occasionally 
his knees would cause him to decrease his activity level.  He 
attributed some of his knee pain to increased weight gain 
secondary to his inability to participate in any strenuous 
activity following his left ankle surgery.  On examination, 
his left ankle was normal in color.  There was no tenderness 
to palpation or swelling.  Peripheral pulses were present 
bilaterally.  Plantar flexion, abduction, adduction, and 
extension were without discomfort.  However, the  veteran 
reported that he was able to walk on his heels without 
discomfort, but when attempting to walk on his toes he had 
pain in his left foot and ankle.  On examination, there was 
no crepitus noted of either knee.  There was no swelling or 
tenderness appreciated.  Flexion and extension of the knees 
was equal bilaterally.  Deep tendon reflexes were +3 for 
upper and lower extremities.  There was no evidence of muscle 
atrophy, swelling, or limited range of motion.  Neurologic 
was intact.  The diagnoses included arthritis of the ankle 
and tendonitis of the knees.

In a rating decision issued in October 1997, the RO granted 
service connection for a left ankle injury, postoperative 
(scope), and assigned an initial rating of 10 percent from 
September 1, 1997.  The RO also awarded service connection 
for bursitis of the left knee and tendonitis of the right 
knee and assigned separate, initial noncompensable ratings 
for each knee, effective from September 1, 1997.

VA treatment records from March 1998 to December 1998 show a 
December 1998 normal bone scan of the ankles without any 
evidence of degenerative change.

At a June 1998 Persian Gulf War Registry examination, the 
veteran reported having had joint pain since 1997.  He 
indicated that his right ankle swells up after prolonged 
standing, about one hour, and that his knees and back also 
hurt after standing or walking.  The veteran complained of 
daily joint pain for which he took herbal tablets.  His right 
ankle pain was so severe that he had quit his job as a 
juvenile detention officer.  The veteran reported having left 
ankle arthroscopic surgery.  On examination, the veteran had 
joint pain in the knees, back and right ankle.  He reported 
that his left arm and leg frequently went to sleep due to 
numbness.  There was no cyanosis, clubbing or edema of the 
extremities.  His right ankle was painful with range of 
motion, but there was no swelling or redness.  Neurological 
examination was intact.  The impression included arthralgia 
of multiple joints. 

At a February 1999 VA examination, the veteran reported 
having problems with his ankles after spraining his left 
ankle in 1989 and that, in 1996, he started to have problems 
with his right ankle.  He had surgery on his left ankle in 
1997, which helped some.  The veteran reported pain of 8 on a 
scale of 1 to 10 in both ankles when standing more than 10 
minutes.  He stated that he got pain every day and it usually 
lasted for an hour after getting off his feet.  The veteran 
indicated that he had to sit down a lot throughout the 
workday because of pain in his ankles, knees and back.  He 
worked as a VA customer service representative at Ft. Hood; 
he had quit his state youth job because of too much standing.  
The veteran stated that both knees began giving him problems 
in 1995, although he does not recall injuring them.  He 
reported pain of 6 on a scale of 1 to 10 with standing longer 
than 10 minutes or prolonged walking.  The veteran stated 
that he did not run anymore.  He treated his knee pain with 
rest and Motrin, noting that his pain usually lasted about 
one hour after getting off his feet.  On examination, muscle 
strength was 5/5.  McMurray testing revealed anterior, 
bilateral knee pain.  The veteran's knees were tender to 
palpation.  Range of motion for both knees was flexion to 130 
degrees. Ankle plantar flexion was to 45 degrees, and 
dorsiflexion was to 20 degrees.  There was tenderness to 
palpation of the lateral left ankle.  Neurological 
examination was intact.  X-ray study of the knees revealed 
minor degenerative osteophyte formation of both patellae.  
Knee joint space were maintained normally with no evidence of 
joint effusion/fluid or sclerotic or lytic lesion visualized.  
The impression was minimal degenerative spurring of patellae.  
X-ray study of the ankles was normal.  The diagnoses included 
bilateral ankle strains, left knee bursitis with minimal 
degenerative changes and right knee tendonitis with minimal 
degenerative changes.

In a December 1999 rating decision issued in February 2000, 
the RO assigned separate, initial 10 percent ratings for 
bursitis of the left knee with degenerative changes and for 
tendonitis of the right knee with degenerative changes from 
September 1, 1997. 
 
At a May 2001 VA examination, the veteran reported more pain 
in the left knee than the right with prolonged standing.  He 
also complained of stiffness, swelling, instability and 
fatigability, with the left greater than the right.  The 
veteran reported frequent "Charley horses."  His knee pain 
flared up approximately three days per week.  When that 
happens, he would restrict his activities such as shopping 
and cutting the grass.  He indicated that he was unable to do 
a job that required prolonged standing and walking because of 
his knees.  He denied knee surgeries, subluxation or 
dislocation.  The veteran thought he might have injured his 
knees and left ankle when he fell and injured his back while 
in service in 1995.  He reported that his left ankle hurts 
and swells after prolonged standing and claimed lack of 
endurance in the ankle.  The veteran stated that he had 
exacerbations of his ankle approximately three times a week 
after prolonged standing.  He tried to avoid standing 
activities.  When his ankle bothers him, he just lives with 
it.  The veteran indicated that he had arthroscopic surgery 
of the left ankle about 1996.  He was taking etodolac for 
pain.  The veteran had never used braces, crutches or other 
assistive devices.  On examination, the veteran's right knee 
had range of motion from 0 to 110 degrees with complaints of 
pain on full flexion and tenderness to palpation about the 
medial aspect of the knee.  No effusion, erythema, muscle 
wasting or spasm was noted.  There was no McMurray's or 
anterior/posterior drawer instability.  No instability to 
varus or valgus stress was noted.  The left knee showed range 
of motion from 0 to 110 degrees with slight peripatellar 
crepitance.  The veteran complained of pain on full flexion 
and some medial tenderness to palpation that did not localize 
to the medial joint line.  No effusion, erythema, muscle 
wasting or spasm was noted.  There was no McMurray's or 
anterior/posterior drawer instability.  No instability to 
varus or valgus stress was noted.  The veteran had a mildly 
antalgic gait on the left.  X-rays of the knees showed 
minimal degenerative changes.  His knee and ankle reflexes 
were +2 and symmetrical.  Strength was +5 in the lower 
extremities.  The veteran complained of relative decrease in 
sensation below the left knee, particularly anteriorally.  X-
rays of the left ankle showed mild degenerative changes.  The 
assessment included mild degenerative changes in the left 
ankle.

II.  Analysis

The veteran contends that the initial disability ratings 
assigned for his left ankle and bilateral knee disorders 
should be increased to reflect more accurately the severity 
of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2002); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 204-07.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).

A.  Left and Right Knee Disabilities

The veteran's left and right knee disabilities are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019 5024 (2002).  Disabilities 
classified under Diagnostic Code 5019 for bursitis and 
Diagnostic Code 5024 for tenosynovitis (by analogy for 
tendonitis) are rated on limitation of motion of the affected 
parts, as degenerative arthritis under Diagnostic Code 5003.

The veteran's knee disabilities include arthritis established 
by X-ray findings.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has also considered rating the veteran's knee 
disabilities under Diagnostic Code 5257 for impairment of the 
knee, involving recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, a 30 percent rating is assigned 
for severe impairment, a 20 percent for moderate impairment, 
and a 10 percent for slight impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion.  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X- ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. 
§ 4.59 (which specifically provides that, when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or maligned joints due to healed injury, the 
disability is entitled to the minimum compensable evaluation 
for the joint), i.e., 10 percent under either Diagnostic Code 
5260 or 5261).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

A zero-percent rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees, a 10 percent rating 
is warranted when it is limited to 45 degrees, and a 20 
percent rating is warranted when it is limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260 (2002).  A zero-percent rating 
is warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261 (2002).  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2002).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated at the 
maximum rating of 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2002).

There has been no showing of recurrent instability, 
subluxation, or locking of either knee (Diagnostic Codes 
5257, 5258).  Accordingly, a compensable rating under 
Diagnostic Code 5257 based on recurrent subluxation or 
lateral instability of either joint is not warranted.  
Moreover, since there has been no episodes of locking of the 
knee, the veteran is not entitled to a 20 percent rating 
under Diagnostic Code 5258 for his knee disabilities.  It is 
also clear that the veteran would not be entitled to a 
compensable rating based on limitation of flexion under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The VA examination reports reveal that flexion has 
been no lower than 110 degrees.  Flexion and extension were 
normal at the March 1997 VA examination.  As the veteran has 
normal extension of the knees, a compensable rating also is 
not warranted under Diagnostic Code 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Board is cognizant of the potential for two separate 
ratings for the veteran's knee disabilities if they are rated 
under Diagnostic Code 5257, which includes instability, and 
Diagnostic Code 5003, for arthritis.  However, as noted 
above, there is no objective medical evidence of instability 
or subluxation to warrant a compensable rating under 
Diagnostic Code 5257.  While the veteran complained of pain 
on full flexion and tenderness to palpation about the medial 
aspect of both knees, he does not exhibit more than slight 
objective findings as noted above.  No additional functional 
loss due to such pain has been shown by clinical pathology.  
In this regard, the Board observes that the current ratings 
of 10 percent for each knee take into consideration the 
discomfort due to bursitis and tendonitis and pain the 
veteran may have on motion of the knees under these 
additional criteria.  See 38 C.F.R. § 5003, 4.59, 
Lichtenfels, 1 Vet. App. at 488.  There is no medical 
evidence of any additional functional limitation, including 
limitation of motion, due to pain or any other symptom, to a 
degree that would support a rating in excess of 10 percent 
for either knee under the applicable rating criteria.  See 38 
C.F.R. § 4.40, 4.45.  In the Board's opinion, the veteran's 
bilateral knee disabilities are simply not impaired to a 
degree to warrant a higher schedular rating under the Rating 
Schedule, and the preponderance of the evidence is against 
ratings for the knees in excess of the currently assigned 10 
percent.  There is no evidence that the veteran's knee 
disabilities have been more severe any time during the period 
of this initial evaluation.  Fenderson, 12 Vet. App. 119.  
Thus, higher initial ratings are not warranted under 
Diagnostic Codes 5003, 5260, and 5261.  See 38 C.F.R. § 
4.71a.

As the preponderance of the evidence is against higher 
initial ratings for the veteran's knee disabilities, the 
benefit-of-the-doubt doctrine does not apply, and ratings in 
excess of 10 percent for the veteran's left and right knee 
disabilities are not warranted.  38 U.S.C.A. § 5107 (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

B.  Left Ankle Disability

The veteran's service-connected left ankle disability is 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5271 (2002).  As noted above, 
degenerative or traumatic arthritis, substantiated by X-ray 
findings, is rated according to the limitation of motion 
which results.  Moderate limitation of ankle motion is rated 
as 10 percent disabling, while marked limitation of motion is 
rated as 20 percent disabling.  A 20 percent disability 
evaluation is the maximum rating available under Diagnostic 
Code 5271.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2002).  The Board observes that 20 percent is the 
highest rating available under Diagnostic Code 5271.  A 30 
percent evaluation is also potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, with plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
evaluation is potentially available with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2002).  
The normal ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 
4.71, Plate II (2002).

A careful review of the clinical evidence shows that the 
veteran's left ankle is symptomatic, manifested by limitation 
of plantar flexion, tenderness on palpation, and a mildly 
antalgic gait on the left.  While dorsiflexion of the left 
ankle is normal, warranting a 10 percent rating, the veteran 
has repeatedly reported pain on prolonged standing and 
walking, swelling and some numbness of his toes.  The veteran 
reported, on examination in March 1997, that when attempting 
to walk on his toes he had pain in his left ankle and foot.  
At the February 1999 examination, the veteran indicated that 
he had to sit down a lot throughout the workday because of 
pain in his ankles, knees and back.  Moreover, there was 
tenderness to palpation of the lateral left ankle and plantar 
flexion was noted to be to 45 degrees diagnosed as ankle 
strain, on examination in February 1999.  On examination in 
May 2001, the veteran again reported that his left ankle hurt 
and swelled after prolonged standing, complained of relative 
decrease in sensation below the left knee, particularly 
anteriorally and claimed lack of endurance in the ankle.  It 
is apparent that the veteran has continuing difficulties with 
significant, recurrent discomfort and pain, which results in 
a mildly antalgic gait on the left and diminished job 
functioning.  It is the Board's judgment that, with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and DeLuca, 8 Vet. App. at 205-206, the veteran's 
pain, significant discomfort and occasional numbness and 
swelling on use approximates marked limitation of motion of 
the left ankle, which supports a 20 percent rating under 
Diagnostic Code 5271.  38 C.F.R. § 4.7.  However, as 
mentioned previously, the 20 percent disability evaluation is 
the maximum rating available under Diagnostic Code 5271.  The 
medical evidence does not reflect objective evidence of pain, 
instability or weakness greater than that contemplated by the 
20 percent rating.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a rating higher 
than 20 percent.  Moreover, there is no clinical evidence of 
ankylosis warranting a higher rating under Diagnostic Code 
5270.  Finally, the evidence does not show that the veteran's 
left ankle disability has been more severe any time during 
the period of this initial evaluation.  Fenderson, 12 Vet. 
App. 119.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected bilateral knee and 
left ankle disabilities standing alone, or together, presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected knee and ankle 
disabilities, as to render impractical the application of the 
regular schedular standards.  The Board observes that the 
veteran contends that he left a position with the state 
because of lower extremity pain and swelling, but this effect 
on employability is already encompassed by the assigned 
ratings.  In light of the foregoing, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.




ORDER

An initial rating in excess of 10 percent for bursitis of the 
left knee with degenerative changes is denied.

An initial rating in excess of 10 percent for tendonitis of 
the right knee with degenerative changes is denied.

Entitlement to a 20 percent rating for postoperative 
residuals of a left ankle injury is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

